Citation Nr: 0309873	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for migraine.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to January 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Service medical records note the veteran's complaint of 
severe headache in December 1965.  An October 1966 record of 
treatment notes complaint of headache.  The impressions 
included questionable amebic dysentery.  A May 1970 record of 
treatment notes complaint of headache over the eyes.  Records 
of treatment, dated in January 1975, attribute headache to a 
viral syndrome, with a question of allergic or viral 
sinusitis.  No history of migraine or severe headache was 
noted.  Another record reflects complaint of severe headache 
and passing out.  The October 1984 separation examination 
report shows that the head was normal.  Neurological 
examination was normal.  On the accompanying medical history, 
the veteran indicated that he had or had had frequent or 
severe headache.  

By letter dated in August 2000, W. F., M.D., the veteran's 
private physician, reported that he had been treating the 
veteran since 1999.  The diagnoses included post-traumatic 
stress disorder (PTSD) and headaches from a tour in the 
Republic of South Vietnam in 1968.  

On VA examination in September 2000, the veteran complained 
of migraine since 1966.  The assessment was chronic migraine 
headaches, with recurrent acute exacerbations.  No opinion 
was provided as to whether migraine was related to service.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should send the claims folder 
to the VA examiner who performed the 
September 2000 examination, if 
available, otherwise another VA 
examiner.  The examiner is requested to 
provide an opinion as to whether it is 
at least as likely as not that migraine 
is related to in-service manifestations.  
A response in the positive or negative 
should be provided, supported by a 
rationale for any opinion provided.  

2.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




